The above-named petitioner having presented a petition to this Court on June 9, 2009, against the above named respondents, pursuant to article 78 of the Civil Practice Law and Rules, in the nature of a writ of prohibition, now, upon reading and filing the aforesaid petition, including the affirmation of Sean Sullivan, Esq. dated June 1, 2009, it is unanimously ordered that the petition be and the same hereby is deemed withdrawn without costs or disbursements. Concur—Gonzalez, PJ., Friedman, Moskowitz, Renwick and Freedman, JJ.